EXECUTION VERSION

THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into effective as of the 29th day of January, 2014,
among SOUTHCROSS ENERGY PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), WELLS FARGO BANK, N.A., a national banking association, as the
Administrative Agent (the “Administrative Agent”), and each of the Lenders (as
defined below) that has executed this Amendment (the “Consenting Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as lenders (the “Lenders”) are parties to that certain Second
Amended and Restated Credit Agreement dated as of November 7, 2012 (as amended
prior to the Third Amendment Effective Date (as defined in Section 2 of this
Amendment), the “Credit Agreement”) (unless otherwise defined herein, all terms
used herein which are defined in the Credit Agreement shall have the meanings
given such terms in the Credit Agreement, as amended hereby);
WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and provisions of the Credit Agreement as provided
in this Amendment in order to permit the Borrower and its Subsidiaries to make
certain Investments and Growth Capital Expenditures; and
WHEREAS, subject to the terms and conditions set forth herein, the Consenting
Lenders have agreed to the Borrower’s request.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Consenting Lenders hereby agree as follows:
Section 1Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
each condition precedent set forth in Section 2 hereof, the Credit Agreement
shall be amended effective as of the Third Amendment Effective Date in the
manner provided in this Section 1.
1.1    Deleted Definition. Section 1.02 of the Credit Agreement shall be amended
by deleting in its entirety the defined term “Equity Funded Capital Expenditure
Amount” contained therein.
2010706v.8 WEL554/23006
1.2    Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following defined terms:
“Additional Webb Equity Proceeds” has the meaning set forth in Section
9.23(c)(ii).
“CapEx Collateral Amount” means an amount equal to the sum of (a) the Growth
CapEx Collateral Amount plus (b) the Webb CapEx Collateral Amount.
“Growth CapEx Collateral Amount” has the meaning set forth in Section 9.23(b).
“Initial Webb Equity Proceeds” has the meaning set forth in Section
9.23(c)(i)(B).
“Non-Equity-Funded Growth Capital Expenditures” means Growth Capital
Expenditures other than Webb Project Growth Capital Expenditures.
“Oscar Acquisition” means the acquisition by the Borrower, any Guarantor or any
Subsidiary that becomes a Guarantor contemporaneously with the consummation of
such acquisition and in accordance with the provisions of Section 8.14(a) of the
Oscar Assets or the Oscar Equity as further described in the Third Amendment
Request, whether acquired by the Borrower or such Guarantor or Subsidiary (a)
directly from the owners of Oscar Assets or the Oscar Equity, as applicable, or
(b) from the General Partner and/or Southcross Holdings, as applicable, after
the initial acquisition thereof by such Person or Persons.
“Oscar Assets” means certain specified natural gas pipeline assets that are
intended to be acquired by the Borrower, directly or indirectly, as such assets
are further described in the “Project Oscar – Overview” portion of the Third
Amendment Request and otherwise as mutually agreed between the Borrower and the
Administrative Agent.
“Oscar Equity” means 100% of the Equity Interests in the owner of the Oscar
Assets as of the initial date such Equity Interests are acquired by the
Borrower, any Guarantor, any Subsidiary that becomes a Guarantor
contemporaneously with the consummation of such acquisition and in accordance
with the provisions of Section 8.14(a), or the General Partner and/or Southcross
Holdings, as applicable.
“Oscar Equity Proceeds” has the meaning set forth in Section 9.05(n)(iv).
“Oscar Purchase Price” has the meaning set forth in Section 9.05(n)(iii).
“Third Amendment Request” means that certain “Senior Secured Credit Facility
Amendment Request – December 2013” delivered and presented to the Administrative
Agent and the Lenders by the Borrower prior to the Third Amendment Effective
Date.
“Third Amendment Effective Date” means January 29, 2014.
“Webb CapEx Collateral Amount” has the meaning set forth in Section 9.23(c)(ii).
“Webb Equity Proceeds” has the meaning set forth in Section 9.23(c)(ii).
“Webb Project” means that certain pipeline construction project extending the
Loan Parties’ existing pipeline systems located in McMullen, County, Texas by
approximately 90 miles into Webb County, Texas, Dimmit County, Texas, and
LaSalle County, Texas (as further described in the Third Amendment Request),
which construction project is targeted to be completed on or prior to November
1, 2014.
“Webb Project Growth Capital Expenditures” means Growth Capital Expenditures
made or committed to be made from and after the Third Amendment Effective Date
that are either funded with Webb Equity Proceeds or for which cash collateral
has been deposited in the GP Cash Collateral Account or any other cash
collateral account in accordance with the requirements of Section 9.23(c)(ii).
1.3    Amendment to Definition of Qualified Equity Securities. The definition of
the term “Qualified Equity Securities” set forth in Section 1.02 of the Credit
Agreement shall be amended by amending and restating the first parenthetical
contained therein as follows:
(other than Disqualified Capital Stock and Equity Interests the net cash
proceeds of which constitute Oscar Equity Proceeds or Webb Equity Proceeds)
1.4    Amendment to Definition of Subsequent Equity Amount. The definition of
“Subsequent Equity Amount” by amending and restating clause (a)(ii) thereof in
its entirety as follows:
(ii)    the CapEx Collateral Amount; and
1.5    Amendment to Mandatory Prepayment Provision. Clause (iv) of subsection
3.04(b) of the Credit Agreement shall be amended and restated as follows:
(iv)    (A) On each Required Equity Contribution Date contemporaneously with the
consummation of the relevant Required Equity Contribution, 100% of the Required
Equity Proceeds with respect to such Required Equity Contribution shall be
applied by the Borrower as a mandatory prepayment, (B) on any date that the
Borrower receives Oscar Equity Proceeds, 100% of such Oscar Equity Proceeds
shall be applied by the Borrower as a mandatory prepayment, and (C) on any date
that the Borrower receives Webb Equity Proceeds, 100% of such Webb Equity
Proceeds shall be applied by the Borrower as a mandatory prepayment, in each
case in accordance with the requirements of Section 3.04(b)(v).
1.6    Amendment to Consolidated Total Leverage Ratio Covenant. Section 9.01
shall be amended by amending and restating the provisos set forth at the end of
clause (a)(i) thereof in their entirety as follows:
provided, that if on or prior to March 31, 2014 the Borrower has both (1)
received net cash proceeds from the issuance of Equity Interests satisfying the
conditions set forth in Sections 9.05(n)(iv) and 9.23(c)(i)(B), and (2)
initiated construction of the Webb Project in accordance with the terms and
conditions of this Agreement, then the “Maximum Adjusted Consolidated Total
Leverage Ratio” set forth in the grid contained in clause (a)(i)(B) above for
the Rolling Period ending on March 31, 2014 shall be deemed decreased to 5.75 to
1.00; provided, further, that upon the Borrower closing a Material Acquisition
or the Oscar Acquisition after the Borrower’s exercise of the Target Leverage
Option, the Borrower may elect (by delivering written notice of such election to
the Administrative Agent on the closing date of such Material Acquisition or the
Oscar Acquisition, as applicable) for the Rolling Period ending on the last day
of the fiscal quarter in which such acquisition occurs and for the immediately
following two Rolling Periods to increase the maximum Consolidated Total
Leverage Ratio that is permitted to 5.00 to 1.00; provided, further, that the
Borrower is not permitted to make more than one such election in any period of
four consecutive fiscal quarters.
1.7    Amendments to Investments, Loans, and Advances Covenant. Section 9.05 of
the Credit Agreement shall be amended by (a) deleting the word “and” at the end
of clause “(m)” thereof, (b) re-lettering clause “(n)” thereof as clause “(o)”,
and (c) inserting the following new clause “(n)”:
(n)    the Oscar Acquisition; provided that each of the following conditions is
satisfied:
(i)    each of the conditions set forth in clauses (a), (c)(ii) and (f) of the
definition of the term “Permitted Acquisition” shall have been satisfied with
respect to the Oscar Acquisition;
(ii)    any purchase or other acquisition agreement (including, without
limitation, any such agreement entered into between the owners of the Oscar
Assets or the Oscar Equity, as sellers, and the Borrower, any Guarantor, any
Subsidiary that becomes a Guarantor contemporaneously with the consummation of
such acquisition and in accordance with the provisions of Section 8.14(a), or
the General Partner and/or Southcross Holdings, as purchasers) and all other
material agreements relating to the Oscar Acquisition and/or the Oscar Assets
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and fully executed and assembled copies of each such agreement shall have
been delivered to the Administrative Agent;
(iii)    the aggregate consideration paid by the Borrower, any Guarantor, any
Subsidiary that becomes a Guarantor contemporaneously with the consummation of
such acquisition and in accordance with the provisions of Section 8.14(a), the
General Partner and/or Southcross Holdings for the Oscar Acquisition does not
exceed an amount equal to the sum of (A) $40,000,000 plus (B) the aggregate
amount of all reasonable and documented out-of-pocket fees and expenses that are
incurred by the General Partner, Southcross Holdings and/or the Loan Parties in
connection with the acquisition by such Persons of the Oscar Assets or the Oscar
Equity, as applicable (provided that such fees and expenses shall not exceed
$3,000,000 in the aggregate) (the “Oscar Purchase Price”);
(iv)    the Borrower shall have expressly designated, in one or more written
notices delivered to the Administrative Agent concurrently with any issuance of
Equity Interests in the Borrower consummated after the Third Amendment Effective
Date, net cash proceeds (other than Webb Equity Proceeds and Subsequent Equity
Proceeds) received by the Borrower from such issuances in a minimum aggregate
amount equal to the greater of (A) $40,000,000 and (B) the Oscar Purchase Price,
for the sole purpose of funding the Oscar Acquisition (any proceeds so
designated, “Oscar Equity Proceeds”), which Oscar Equity Proceeds (1) shall not
be designated by the Borrower for any other purpose, including, without
limitation, for funding Webb Project Growth Capital Expenditures in accordance
with Section 9.23(c)(i)(B) or (c)(ii), and (2) shall not satisfy, in whole or in
part, Borrower’s obligation to consummate the Subsequent Equity Contribution
pursuant to Section 8.20(b);
(v)    concurrently with any issuance of Equity Interests in the Borrower the
net cash proceeds of which are designated as Oscar Equity Proceeds in accordance
with clause (n)(iv) of this Section, the Borrower shall have furnished the
Administrative Agent with (A) written notice informing the Administrative Agent
that such issuance has been completed and confirming the amount of net cash
proceeds thereof that have been designated as Oscar Equity Proceeds, (B) a
certificate of a Financial Officer of the Borrower, in form and substance
satisfactory to the Administrative Agent, certifying as to the aggregate amount
of net cash proceeds received by or on behalf of the Borrower in connection with
such issuance, (C) fully executed and assembled copies of the material
agreements and documents governing such issuance, and (D) such other
information, documents or agreements relating to such issuance as the
Administrative Agent may reasonably request;
(vi)    100% of any Oscar Equity Proceeds shall have been applied as prepayments
in accordance with Section 3.04(b)(iv)(B);
(vii)    the Oscar Acquisition shall have been consummated on or prior to March
31, 2014; and
(viii)    the Borrower shall deliver such title and other information with
respect to the Oscar Assets as required under and prior to the deadlines set
forth in Section 8.13.
1.8    Amendments to Capital Expenditures Covenant. Section 9.23 of the Credit
Agreement shall be amended and restated in its entirety as follows:
Section 9.23    Limitation on Capital Expenditures. The Borrower shall not, and
shall not permit any Subsidiary to, directly or indirectly make or commit to
make any Capital Expenditure prior to the date on which the Borrower exercises
the Target Leverage Option except:
(a)    Maintenance Capital Expenditures;
(b)    Non-Equity-Funded Growth Capital Expenditures; provided, that, after
giving effect to any such Non-Equity-Funded Growth Capital Expenditure the
aggregate amount of Non-Equity-Funded Growth Capital Expenditures made or
committed to be made (measured as of the date that each such Non-Equity-Funded
Growth Capital Expenditure is made or committed to be made) during (i) the
period commencing on April 1, 2013 and ending on December 31, 2013 does not
exceed $26,000,000, and (ii) the period commencing on January 1, 2014 and ending
on June 30, 2015 does not exceed an amount equal to the sum of (A) $24,000,000
plus (B) the difference of (1) $1,000,000 minus (2) the amount of
Non-Equity-Funded Growth Capital Expenditures actually made in excess of
$25,000,000 during the period commencing on April 1, 2013 and ending on December
31, 2013; provided, however, that the Borrower may make or commit to make (or
permit any Subsidiary to make or commit to make) incremental Non-Equity-Funded
Growth Capital Expenditures in excess of such amounts in either such period up
to a maximum aggregate additional amount of $3,000,000 for each such period
calculated separately solely to the extent that the Borrower causes the General
Partner and/or Southcross Holdings to deposit funds in an aggregate dollar
amount equal to the excess of (x) the aggregate amount of Non-Equity-Funded
Capital Expenditures for such period over (y) the amount of Non-Equity-Funded
Capital Expenditures permitted pursuant to clause (i) or (ii) above, as
applicable (the aggregate dollar amount of all funds so deposited being referred
to herein as the “Growth CapEx Collateral Amount”), into the GP Cash Collateral
Account prior to the time that such excess Non-Equity-Funded Growth Capital
Expenditures are made or committed to be made and, in any case, on or prior to
the final Subsequent Equity Contribution Date (which Growth CapEx Collateral
Amount shall be above and in addition to the amount on deposit in the GP Cash
Collateral Account on such date and shall not be netted or credited against any
other amounts required or permitted to be deposited or maintained in the GP Cash
Collateral Account pursuant to Section 9.01(e)(ii), Section 9.23(c)(ii) or any
other terms or conditions of this Agreement or any other Loan Document); and
(c)    Webb Project Growth Capital Expenditures, so long as each of the
following conditions is satisfied:
(i)    prior to the Borrower initiating construction of the Webb Project:
(A)    Borrower shall have entered one or more enforceable minimum revenue
contracts with a producer or producers approved by the Administrative Agent
(such approval not to be unreasonably withheld) providing for aggregate minimum
throughput volumes in the first 12 months of operation of the Webb Project of at
least 40,000 MMBtu/d; and
(B)    the Borrower shall have expressly designated, in one or more written
notices delivered to the Administrative Agent concurrently with any issuance of
Equity Interests in the Borrower consummated after the Third Amendment Effective
Date, net cash proceeds (other than Oscar Equity Proceeds and Subsequent Equity
Proceeds) received by the Borrower from such issuances in a minimum aggregate
amount of $60,000,000, for the sole purpose of funding Webb Project Growth
Capital Expenditures (the initial $60,000,000 of any proceeds designated for
such purpose, “Initial Webb Equity Proceeds”), which Initial Webb Equity
Proceeds (A) shall not be designated by the Borrower for any other purpose,
including, without limitation, for funding the Oscar Acquisition in accordance
with Section 9.05(n)(iv), and (B) shall not satisfy, in whole or in part,
Borrower’s obligation to consummate the Subsequent Equity Contribution pursuant
to Section 8.20(b); and
(C)    100% of such Initial Webb Equity Proceeds shall have been applied as
prepayments in accordance with Section 3.04(b)(iv)(C);
(ii)    the aggregate amount of Webb Project Growth Capital Expenditures made
during the term of this Agreement (measured as of the date that each such Webb
Project Growth Capital Expenditure is made) shall not exceed the aggregate
dollar amount of prepayments made pursuant to Section 3.04(b)(iv)(C) on or prior
to the date that such Webb Project Growth Capital Expenditure is made; provided
that the Borrower may expressly designate, in one or more written notices
delivered concurrently with any issuance of Equity Interests in the Borrower
consummated after the Third Amendment Effective Date, net cash proceeds (other
than Oscar Equity Proceeds and Subsequent Equity Proceeds) received by the
Borrower from such issuances for the sole purpose of funding Webb Project Growth
Capital Expenditures (any such proceeds in excess of $60,000,000 designated for
such purpose, “Additional Webb Equity Proceeds” and collectively with Initial
Webb Equity Proceeds, “Webb Equity Proceeds”), which Additional Webb Equity
Proceeds (A) shall not be designated by the Borrower for any other purpose,
including, without limitation, for funding the Oscar Acquisition in accordance
with Section 9.05(n)(iv), and (B) shall not satisfy, in whole or in part,
Borrower’s obligation to consummate the Subsequent Equity Contribution pursuant
to Section 8.20(b); provided, further, that, subject to Section 9.23(c)(i)(B),
the Borrower may make or commit to make (or permit any Subsidiary to make or
commit to make) incremental Webb Project Growth Capital Expenditures in an
aggregate dollar amount equal to the excess of (x) the aggregate amount of Webb
Project Growth Capital Expenditures made or committed to be made on or after the
Third Amendment Effective Date over (y) the aggregate amount of Webb Equity
Proceeds applied as prepayments pursuant to Section 3.04(b)(iv)(C) on or after
the Third Amendment Effective Date (such excess amount, the “Webb CapEx
Collateral Amount”) to the extent that the Borrower causes the General Partner
and/or Southcross Holdings to deposit funds in an aggregate amount (including
amounts previously deposited pursuant to this proviso) not less than the Webb
Capex Collateral Amount into (1) the GP Cash Collateral Account prior to the
final Subsequent Equity Contribution Date or (2) the GP Cash Collateral Account
or any other cash collateral account after the final Subsequent Equity
Contribution Date and on or prior to November 30, 2014 if the GP Cash Collateral
Account or such other account, as applicable, is subject to a first priority
perfected security interest and control arrangements reasonably satisfactory to
the Administrative Agent, and including terms providing for the release of such
security and such funds within a reasonable time after such date as the
Consolidated Total Leverage Ratio for the most recently ended Rolling Period is
less than or equal to 4.50 to 1.00, and in any case prior to the time that such
incremental Webb Project Growth Capital Expenditures are made or committed to be
made (which Webb CapEx Collateral Amount shall be above and in addition to the
amount otherwise on deposit in the GP Cash Collateral Account at such time and
shall not be netted or credited against any other amounts required or permitted
to be deposited or maintained in the GP Cash Collateral Account pursuant to
Section 9.01(e)(ii), Section 9.23(b) or any other terms or conditions of this
Agreement or any other Loan Document);
(iii)    concurrently with any issuance of Equity Interests in the Borrower the
net cash proceeds of which are designated as Webb Equity Proceeds in accordance
with clauses (c)(i)(B) or (c)(ii) of this Section, the Borrower shall have
furnished the Administrative Agent with (A) written notice informing the
Administrative Agent that such issuance has been completed and confirming the
amount of net cash proceeds thereof that have been designated as Webb Equity
Proceeds, (B) a certificate of a Financial Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, certifying as to the
aggregate amount of net cash proceeds received by or on behalf of the Borrower
in connection with such issuance, (C) fully executed and assembled copies of the
material agreements and documents governing such issuance, and (D) such other
information, documents or agreements relating to such issuance as the
Administrative Agent may reasonably request;
(iv)    no Default or Event of Default exists at the time of or would result
from making any such Webb Project Growth Capital Expenditure; and
(v)    before and immediately after giving effect to any such Webb Project
Growth Capital Expenditure, the Borrower shall be in pro forma compliance with
the covenants set forth in Section 9.01 (calculated in a manner reasonably
satisfactory to the Administrative Agent).
SECTION 2    Conditions Precedent. This Amendment will be effective as of the
date that each of the following conditions precedent has been satisfied (such
date, the “Third Amendment Effective Date”):
2.1    Closing Deliveries. Administrative Agent shall have received each of the
following documents, instruments, and agreements, each of which shall be in form
and substance and executed in such counterparts (if applicable) as shall be
acceptable to Administrative Agent and each of which shall, unless otherwise
indicated, be dated as of the Third Amendment Effective Date:
(a)    counterparts hereof duly executed by the Borrower and Consenting Lenders
that are sufficient to constitute the Required Lenders and consent and agreement
counterparts hereof duly executed by the other Loan Parties;
(b)    a schedule of Capital Expenditure projects for the fiscal year ending
December 31, 2013, which schedule shall compare amounts initially budgeted for
such projects as of the First Amendment Effective Date against actual Capital
Expenditures made or committed to be made, including any Capital Expenditures
initially budgeted for the fiscal year ending December 31, 2014 that are
intended to be accelerated into the fiscal year ended December 31, 2013;
(c)    a budget of Capital Expenditure projects for the fiscal year ending
December 31, 2014, and
(d)    such other documents, instruments and certificates as the Administrative
Agent or its counsel may reasonably request relating to the foregoing, the
organization, existence and good standing of the General Partner and each of the
Loan Parties, the authorization of this Amendment and the transactions
contemplated hereby, and any other legal matters relating to the General
Partner, the Loan Parties and this Amendment.
2.2    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent all fees due and owing to the Administrative Agent or the Consenting
Lenders in connection with this Amendment including, without limitation, all
reasonable fees and expenses incurred by the Administrative Agent (including,
without limitation, fees and expenses of counsel to the Administrative Agent) in
the preparation, execution, review and negotiation of this Amendment and any
other related documents for which the Borrower shall have been invoiced by the
Administrative Agent on or before the Third Amendment Effective Date.
2.3    Absence of Defaults. No Default or Event of Default shall have occurred
which is continuing.
2.4    Representations and Warranties. Each representation and warranty
contained in Section 3 hereof shall be true and correct in all material
respects.
2.5    Other Documents. The Administrative Agent shall have been provided with
such documents, instruments, and agreements, and the Borrower and the other Loan
Parties shall have taken such actions, in each case as the Administrative Agent
may reasonably require in connection with this Amendment and the transactions
contemplated hereby.
SECTION 3    Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:
3.1    Accuracy of Representations and Warranties. Each representation and
warranty of each Loan Party contained in the Loan Documents is true and correct
in all material respects as of the date hereof (except that (i) to the extent
that any such representation and warranty is expressly limited to an earlier
date, in which case, on the date hereof, such representation and warranty shall
continue to be true and correct in all material respects as of such specified
earlier date and (ii) to the extent that any such representations and warranties
are qualified by materiality, such representations and warranties shall continue
to be true and correct in all respects).
3.2    Due Authorization, No Conflicts. The execution, delivery and performance
by the Borrower of this Amendment are within the Borrower’s limited partnership
powers, have been duly authorized by necessary action, require no action by or
in respect of, or filing with, any governmental body, agency or official (other
than filings with the SEC required under applicable law) and do not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Borrower or any of its Subsidiaries, or result in the
creation or imposition of any Lien upon any of the assets of the Borrower or any
of its Subsidiaries.
3.3    Validity and Binding Effect. This Amendment constitutes the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or law.
3.4    Absence of Defaults. No Default or Event of Default has occurred which is
continuing.
3.5    No Defense. The Borrower has no defenses to (a) payment, counterclaims or
rights of set-off with respect to the Secured Obligations on the date hereof or
(b) the validity, enforceability or binding effect against the Borrower of the
Credit Agreement or any of the other Loan Documents or any Liens intended to be
created thereby.
3.6    Review and Construction of Documents. The Borrower (%3) has had the
opportunity to consult with legal counsel of its own choice and has been
afforded an opportunity to review this Amendment with its legal counsel,
(%3) has reviewed this Amendment and fully understands the effects thereof and
all terms and provisions contained in this Amendment, and (%3) has executed this
Amendment of its own free will and volition. Furthermore, the Borrower
acknowledges that (%4) this Amendment shall be construed as if jointly drafted
by the Borrower and the Lenders, and (%4) the recitals contained in this
Amendment shall be construed to be part of the operative terms and provisions of
this Amendment.
SECTION 4    Miscellaneous.
4.1    Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
Borrower hereby extends the Liens securing the Secured Obligations until the
Secured Obligations have been paid in full, and agrees that the amendments and
modifications herein contained shall in no manner affect or impair the Secured
Obligations or the Liens securing payment and performance thereof.
4.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
4.3    Counterparts. This Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Amendment until this Amendment has been executed by the Borrower and the
Required Lenders, and the consent and agreement counterparts have been executed
by the other Loan Parties, at which time this Amendment shall be binding on,
enforceable against and inure to the benefit of the Borrower and all Lenders.
Facsimiles or other electronic copies (e.g., .pdf) shall be effective as
originals.
4.4    COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
4.5    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
4.6    No Implied Waivers. No failure or delay on the part of the Administrative
Agent or the Lenders in exercising, and no course of dealing with respect to,
any right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
4.7    Arms-Length/Good Faith. This Amendment has been negotiated at arms-length
and in good faith by the parties hereto.
4.8    Interpretation. Wherever the context hereof shall so require, the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa. The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.
4.9    Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
4.10    Loan Documents. The Loan Parties acknowledge and agree that this
Amendment is a Loan Document.
4.11    Further Assurances. The Borrower agrees to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be requested by the Lenders as
necessary or advisable to carry out the intents and purposes of this Amendment.
4.12    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF TEXAS.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.


THE BORROWER:
SOUTHCROSS ENERGY PARTNERS, L.P.



By:
Southcross Energy Partners GP, LLC,
its general partner





By: /s/ David W. Biegler
David W. Biegler
Chairman and Chief Executive Officer






The undersigned (i) consent and agree to this Amendment, and (ii) agree that the
Loan Documents to which it is a party (including, without limitation, the Second
Amended and Restated Guaranty and Collateral Agreement dated as of November 7,
2012, as applicable) shall remain in full force and effect and shall continue to
be the legal, valid and binding obligation of the undersigned, enforceable
against it in accordance with its terms.
CONSENTED, ACKNOWLEDGED AND AGREED TO BY:


SOUTHCROSS ENERGY OPERATING, LLC
SOUTHCROSS ENERGY LP LLC
SOUTHCROSS ENERGY GP LLC
SOUTHCROSS DELTA PIPELINE LLC
SOUTHCROSS PROCESSING LLC
SOUTHCROSS ALABAMA PIPELINE LLC




By:    /s/ David W. Biegler
David W. Biegler
Chairman and Chief Executive Officer


SOUTHCROSS CCNG GATHERING LTD.
SOUTHCROSS CCNG TRANSMISSION LTD.
SOUTHCROSS GULF COAST TRANSMISSION
LTD.
SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
SOUTHCROSS MISSISSIPPI GATHERING, L.P.
SOUTHCROSS ALABAMA GATHERING
SYSTEM, L.P.
SOUTHCROSS MIDSTREAM SERVICES, L.P.
SOUTHCROSS MARKETING COMPANY LTD.
SOUTHCROSS NGL PIPELINE LTD.
SOUTHCROSS GATHERING LTD.
SOUTHCROSS MISSISSIPPI INDUSTRIAL
GAS SALES, L.P.
    
By:    Southcross Energy GP LLC,
as general partner




By:    /s/ David W. Biegler
David W. Biegler
Chairman and Chief Executive Officer




THE ADMINISTRATIVE AGENT
AND A LENDER:
WELLS FARGO BANK, N.A., as the Administrative Agent and a Lender





By: /s/ Andrew Ostrov
Andrew Ostrov
Director




LENDER:
CITIBANK, N.A., as a Lender





By:    /s/ Thomas Benavides
Name:      Thomas Benavides
Title: Senior Vice President




LENDER:
SUNTRUST BANK, as a Lender





By:
Name:     
Title:




LENDER:
BARCLAYS BANK PLC, as a Lender





By:
Name:     
Title:




LENDER:
JPMORGAN CHASE BANK, N.A.,
as a Lender





By:
Name:     
Title:






LENDER:
COMPASS BANK,
as a Lender





By:    /s/ Umar Hassan
Name:      Umar Hassan
Title: Vice President






LENDER:
AMEGY BANK NATIONAL ASSOCIATION, as a Lender





By:    /s/ Jill McSorley
Name:      Jill MCSorley
Title: Senior Vice President


LENDER:
ROYAL BANK OF CANADA, as a Lender





By:    /s/ Jay T. Sartain
Name:      Jay T. Sartain
Title: Authorized Signatory


LENDER:
COMERICA BANK, as a Lender





By:
Name:     
Title:


LENDER:
MIDFIRST BANK, as a Lender





By:
Name:     
Title:


LENDER:
RAYMOND JAMES BANK, N.A., as a Lender





By:    /s/ Mark Moody
Name:      Mark Moody
Title: Executive Vice President



    

